Citation Nr: 1003673	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-35 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for allergic rhinitis 
secondary to nasal fracture with residual, currently 
evaluated as noncompensable prior to January 13, 2006, as 30 
percent disabling from January 13, 2006 to April 26, 2006, 
and as noncompensable from April 27, 2006.  

2.  Entitlement to service connection for sinusitis.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for right ankle 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to 
September 1979.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from April 2005, September 2006, and July 
2007 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas that denied the 
benefits sought on appeal 

The issue of service connection for right ankle disorder, on 
its merits, is addressed in the REMAND portion of the 
decision below.  


FINDINGS OF FACT

1.  Prior to January 13, 2006, and since April 27, 2006, the 
Veteran has not had allergic rhinitis with polyps, and he has 
not had greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  

2.  The 30 percent rating from January 13, 2006 to April 26, 
2006 is the maximum schedular evaluation, and during that 
time period the disability did not cause marked interference 
with employment or frequent periods of hospitalization.

3.  The Veteran does not have a current sinusitis disorder.

4.  In unappealed rating decisions dated in August 1996 and 
June 1997, the RO denied service connection for right ankle 
disorder.  

5.  The evidence received since the RO's June 1997 decision 
that denied the claim for service connection for right ankle 
disorder was not previously of record, and is not cumulative 
or redundant of other evidence of record, raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a noncompensable evaluation prior to 
January 13, 2006, a 30 percent evaluation from January 13, 
2006 to April 26, 2006, and a noncompensable evaluation from 
April 27, 2006 for allergic rhinitis secondary to nasal 
fracture with residual have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.31, 4.97, Diagnostic Code 6522 (2009).

2.  Sinusitis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  The RO's June 1997 decision denying service connection 
for right ankle disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

4.  New and material evidence having been received, the claim 
for service connection for right ankle disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2004, March 2006 and May 2007.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the VA has obtained available service treatment 
records; assisted the Veteran in obtaining evidence; afforded 
the Veteran examinations in December 2004; obtained medical 
opinions as to the etiology and severity of the disabilities; 
and afforded the Veteran the opportunity to give testimony 
before the Board.  

Furthermore, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Evaluation of Allergic Rhinitis

The Veteran essentially contends that the evaluations 
assigned for his allergic rhinitis during the course of this 
appeal do not accurately reflect the severity of that 
disability.  Disability ratings are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
38 C.F.R. Part 4 contains the rating schedule.

A claim for an increased rating for allergic rhinitis was 
received in September 2004.  The September 2006 rating 
decision increased the disability rating for the Veteran's 
allergic rhinitis secondary to nasal fracture with deviated 
septum to 30 percent effective from January 13, 2006, and 
then assigned a noncompensable rating for it from April 27, 
2006, the day following surgery to remove polyps.  The issues 
for review are thus whether a compensable rating is warranted 
for it prior to January 13, 2006, whether a rating higher 
than 30 percent is warranted from January 13, 2006 to April 
26, 2006, and whether a compensable rating is warranted for 
it from April 27, 2006.  

The Veteran's allergic rhinitis with nasal fracture is rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under it, 
allergic or vasomotor rhinitis with polyps warrants a 30 
percent rating.  Without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side, warrants a 10 percent 
rating.  There is no schedular rating higher than 30 percent 
under the Diagnostic Code.  

On VA examination in December 2004, the Veteran's mucosa was 
uncongested on the left side and slightly congested on the 
right side.  There were no polyps.  There was no obstruction 
of the left nares and 50 percent obstruction of the right 
nares.  There was slight turbinate edema, mostly on the right 
side.  

On VA evaluation on January 13, 2006, the Veteran stated that 
he had been having large amounts of drainage from his nose 
that was green to white.  He denied difficulty breathing 
through his nostrils due to congestion.  The problem had been 
present for the last month.   A February 2006 VA medical 
record reveals that the Veteran had more than 90 percent 
obstruction on the right.  

On VA examination in March 2006, the Veteran had polyps 
bilaterally and about 10-15 percent nasal obstruction.  
According to an April 2006 letter from a private physician, 
when the Veteran was seen privately in March 2006, his right 
nasal airway was nearly totally obstructed due to nasal 
septal deformity.  VA nasal septoplasty was performed on 
April 26, 2006.  On May 9, 2006, physical evaluation revealed 
the Veteran's airway to be excellent, with no crusts or 
redness.

The evidence shows that prior to January 13, 2006 and from 
April 27, 2006, the Veteran did not have polyps; and that he 
did not have greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
The December 2004 examination demonstrates that there were no 
polyps, no obstruction of the left nares, and only a 50 
percent obstruction of the right nares.  The May 2006 
outpatient treatment reveals the Veteran's airway, 
postoperatively, to be excellent.  Accordingly, a compensable 
rating is not warranted either before January 13, 2006 or 
from April 27, 2006.  

For the period from January 13, 2006 to April 27, 2006, the 
30 percent rating assigned is the maximum schedular rating 
under Diagnostic Code 6522.  In exceptional cases, an 
extraschedular rating may be assigned pursuant to 
38 C.F.R. § 3.321(b)(1).  However, it has not been asserted 
that the disability caused marked interference with 
employment and there were not frequent periods of 
hospitalization during this period for the disability at 
issue.  Accordingly, referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 38 C.F.R. § 3.322.  

Sinusitis

Service treatment records do not show treatment for or 
diagnosis of sinusitis.

VA X-rays of the Veteran's sinuses were normal in April 1996 
and February 2001.  There had been a private assessment of 
rule out sinusitis in January 2001.  However, sinusitis was 
not diagnosed.  On VA examination in December 2004, the 
diagnosis was chronic sinusitis not found.  A CT scan from 
April 2004 was reviewed and was said to have revealed no 
acute abnormalities of the paranasal sinuses.  The examiner 
in December 2004 based his diagnosis on the CT scan report 
and on his findings.  Again on VA examination in March 2006, 
there was a diagnosis of chronic sinusitis not found.  A 
December 2005 CT scan showing no fluid retention in the 
sinuses was considered.  In April 2006, a private physician 
indicated that the Veteran had a weather changing headache 
experience which may be sinus related or vascular in nature.  

Based on the evidence, the Board concludes that service 
connection is not warranted for sinusitis.  The preponderance 
of the evidence indicates that the Veteran does not have it.  
It was not shown on VA examination in December 2004 or March 
2006, and both examiners considered examination findings and 
the results of CT scans.  There was only a suggestion that 
the Veteran could have a sinus problem in April 2006.  In 
order for service connection to be granted, the evidence must 
show a current disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
144 (1992).  None is objectively shown.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

Right Ankle

The RO denied service connection for right ankle condition in 
August 1996 and June 1997.  Service medical records contained 
no reference to treatment for or diagnosis of a right ankle 
condition.  In December 1995, the Veteran stated that he had 
received right ankle treatment in 1978 or 1979.  On VA 
examination in March 1996, the Veteran denied a history of 
any acute trauma and stated that in 1976, he started having 
right ankle pain.  The examiner diagnosed chronic right ankle 
tendonitis with limitation of motion.  

In the August 1996 rating decision, the RO noted that there 
was no record of treatment in service for a right ankle 
condition, no objective evidence of an injury in service, and 
no medical evidence of a connection between the chronic right 
ankle tendinitis currently shown and any in-service injury.  
In the June 1997 rating decision, there was current evidence 
of a history of a right ankle condition but no basis for a 
finding that it occurred in service, and no medical 
connection between the current problem and an injury shown to 
have taken place during service.  The RO notified the Veteran 
of its decisions by letters dated in August 1996 and June 
1997.  The Veteran filed a Notice of Disagreement in July 
1997 but did not perfect an appeal after the Statement of the 
Case was issued in August 1997.  Therefore, the July 1997 
rating decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The Veteran applied to reopen his claim in January 2007, 
stating that he initially incurred his right ankle disability 
in service and continued to have chronic disability.  VA and 
private treatment records were obtained.  These records show 
treatment for right ankle problems.  On VA treatment in March 
2007, the Veteran stated that he injured his right ankle in 
1979 during training in service, twisting and fracturing it.  
He complained about current ankle problems and there were 
clinical findings and an assessment of right ankle 
arthralgia.  VA treated the Veteran for chronic right ankle 
pain in September 2007.  In June 2008, the Veteran stated 
that he broke his right ankle in PNCOC training, causing him 
to not complete the training until 4 months later.  In 
September 2008, the Veteran stated that ever since his 
in-service right ankle injury, he had had painful motion and 
degenerative changes in his ankle.  On VA evaluation in 
September 2008, the Veteran stated that he had had an old 
injury to his right foot while on active duty.  He sustained 
the injury while on a march through the woods.  A large rock 
broke loose and rolled on his foot.  He was sent to the aid 
station and was treated with ice, light duty, and a profile 
for 3 months.  He had had problems with his foot since that 
time.  After examination, the assessment was degenerative 
changes of the foot and ankle.  

During a January 2008 hearing at the RO, the Veteran 
testified that his ankle was treated at an aid station in 
service, and that it was not X-rayed at the time.  

In September 2008, C.W.H. indicated that he met the Veteran 
in 1980 and that he walked with a slight limp.  When he asked 
the Veteran about it, the Veteran stated that he thought he 
had broken it in Germany.  In January 2009, R.L.D. indicated 
that he had known the Veteran for about 24 years, and that 
years ago, he had noticed that the Veteran had a little bit 
of a limp.  

During the October 2009 hearing before the BVA, the Veteran 
testified that he hurt his ankle on a physical exercise 
course in late 1978 or early 1979, and that he had light duty 
for 2-3 weeks and that his ankle kept bothering him after 
service and was first treated post-service in about 1990.  

The Board concludes that new and material evidence has been 
received to reopen a claim.  The service medical records had 
not shown an injury previously, and there was a history of a 
right ankle disorder but no basis for a finding that it 
occurred in service.  Currently, the statement from C.W.H. is 
new and material.  Mr. H. indicated in September 2008 that he 
had known the Veteran since 1980 and that he walked with a 
slight limp which the Veteran attributed to an injury during 
training in Germany.  This is evidence of continuity of 
symptoms since service which had not previously been 
corroborated.  Accordingly, the claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Having reopened the previously denied claim the claim must be 
considered on its merits.  First, however, a VA examination 
is necessary to determine whether or not the Veteran's 
current right ankle disorder is related to service.  


ORDER

Evaluations in excess of a noncompensable evaluation prior to 
January 13, 2006, a 30 percent evaluation from January 13, 
2006 to April 26, 2006, and a noncompensable evaluation from 
April 27, 2006 for allergic rhinitis secondary to nasal 
fracture with residual is denied.

Service connection for sinusitis is denied.

New and material evidence having been submitted, the claim 
for service connection for right ankle disorder is reopened, 
and to this extent only, the appeal is allowed.


REMAND

The Veteran claims that service connection is warranted for a 
right ankle disorder.  He asserts that he injured his right 
ankle in service, and that he has had continued problems 
since service.  The current diagnoses are right ankle 
tendonitis, and right ankle and foot degenerative changes.  
There are no service medical records of treatment available.  
However, the Veteran and C.W.H. have provided information 
about what his experiences in and after service.  A VA 
examination should be conducted for an opinion as to whether 
it is at least as likely as not (a probability of at least 50 
percent) that any current right ankle disability is related 
to service.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran should be afforded an 
examination of his right ankle to 
ascertain the nature and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion, as to whether any currently 
diagnosed right ankle disorder is 
causally or etiologically related to 
service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


